 

IN THE UNITEI) sTATEs DISTRICT COURT F L § l

FOR THE DISTRICT OF MONTANA DEL` 26 2018
BILLINGS DIVISION Clerk U S District Court
Dis'trict Of Montana
Bi||ings
UNITED STATES OF AMERICA,
CR 18-76-BLG-SPW

Plaintiff,
vs. ORDER
KEITH DUANE GUSTAFSON,

Defendant.

 

 

Defendant Keith Duane Gustafson, having filed a Motion to be Taken Off of
Electronic Monitoring for the Purpose of Traveling for Sentencing Hearing and
Turning in His EMD Equipment to United States Probation (Doc. 27), and good
cause appearing therefore;

IT IS HEREBY ORDERED that defendant be taken off of electronic
monitoring the evening before his sentencing hearing in order to travel to the
hearing and turn in his EMD equipment to United States Probation.

DATED this 26th day of December, 2018.

;L_LM_‘ME/

SUSAN P. WATTERS
United States District Judge

